Exhibit 10.52
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
_________ YEAR-END RESTRICTED STOCK AWARD
            This Award Agreement sets forth the terms and conditions of the
___Year-End award (this “Award”) granted to you under The Goldman Sachs Amended
and Restated Stock Incentive Plan (the “Plan”).
            1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
            2. Award. This Award is made up of Restricted Shares. A Restricted
Share is a share of Common Stock (a “Share”) delivered under the Plan that is
subject to certain transfer restrictions and other terms and conditions
described in this Award Agreement. The number of Restricted Shares subject to
this Award is set forth in the Award Statement delivered to you and is comprised
of the number of Restricted Shares designated on your Award Statement as “____
Year-End Restricted Stock” and “____ Year-End Supplemental Restricted Stock.”
The Restricted Shares that are designated on your Award Statement as
“____ Year-End Supplemental Restricted Stock” are referred to in this Award
Agreement as “Supplemental Restricted Shares,” and, unless otherwise provided,
all references to “Restricted Shares” in this Award Agreement include both the
Shares that are designated on your Award Statement as “____ Year-End Restricted
Stock” and the Shares that are designated on your Award Statement as “____
Year-End Supplemental Restricted Stock.” (For the avoidance of doubt, this Award
Agreement does not govern the terms and conditions of the Restricted Shares
designated on your Award Statement as “____ Year-End Short-Term Restricted
Stock,” which are addressed separately in the ____ Year-End Short-Term
Restricted Stock Award Agreement.) This Award is conditioned upon your granting
to the Firm the full power and authority to register the Restricted Shares in
its or its designee’s name and authorizing the Firm or its designee to sell,
assign or transfer any Restricted Shares in the event of forfeiture of your
Restricted Shares. Unless otherwise determined by the Firm, this Award is
conditioned upon your filing an election with the Internal Revenue Service
within 30 days of the grant of your Restricted Shares, electing pursuant to
Section 83(b) of the Code to be taxed currently on the fair market value of the
Restricted Shares on the Date of Grant. This will result in the recognition of
taxable income on the Date of Grant equal to such fair market value (but will
not affect the Vesting of your Restricted Shares or the removal of the Transfer
Restrictions). This Award is conditioned on your executing the related Signature
Card and returning it to the address designated on the Signature Card and/or by
the method designated on the Signature Card by the date specified, and is
subject to all terms, conditions and provisions of the Plan and this Award
Agreement, including, without limitation, the arbitration and choice of forum
provisions set forth in Paragraph 12. By executing the related Signature Card
(which, among other things, opens the custody account referred to in
Paragraph 3(b) if you have not done so already), you will have confirmed your
acceptance of all of the terms and conditions of this Award Agreement.
            3. Certain Material Terms of Restricted Shares.
            (a) Vesting. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 6, 7, 9 and 10, on each Vesting Date you shall become Vested in
the number or percentage of Restricted Shares specified next to such Vesting
Date on the Award Statement (which may be rounded to avoid fractional

 



--------------------------------------------------------------------------------



 



Shares), such that Vesting applies first to Supplemental Shares and then to
other Restricted Shares. When a Restricted Share becomes Vested, it means only
that your continued active Employment is not required in order for your
Restricted Shares that become Vested to become fully transferable without risk
of forfeiture. However, all other terms and conditions of this Award Agreement
(including the Transfer Restrictions described in Paragraph 3(c)) shall continue
to apply to such Restricted Shares, and failure to meet such terms and
conditions may result in the forfeiture of all of your rights in respect of the
Restricted Shares and their return to GS Inc. and the cancellation of this
Award.
            (b) Date of Grant. The date on which your Restricted Shares will be
granted, subject to the conditions of this Award Agreement, is set forth on your
Award Statement. Except as provided in this Paragraph 3 and in Paragraph 2, the
Restricted Shares shall be delivered to an escrow, custody, brokerage or similar
account, as approved or required by the Firm, and, except as provided in
Paragraphs 3(d), 7 and 9(g), shall be subject to the Transfer Restrictions
described in Paragraph 3(c).
            (c) Transfer Restrictions; Escrow.
          (i) Except as provided in Paragraphs 3(d), 7, and 9(g), Restricted
Shares shall not be permitted to be sold, exchanged, transferred, assigned,
pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (such restrictions collectively referred to herein as
the “Transfer Restrictions”) until the date specified as the “Transferability
Date” next to such number or percentage of Year-End Restricted Shares on your
Award Statement (each such date, a “Transferability Date”). Any purported sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposition in violation of the Transfer Restrictions shall be void. If
and to the extent Restricted Shares are certificated, the Certificates
representing such Restricted Shares are subject to the restrictions in this
Paragraph 3(c)(i), and GS Inc. shall advise its transfer agent to place a stop
order against such Restricted Shares. Within 30 Business Days after the
Transferability Date (or any other date described herein on which the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions in respect of any
of such Restricted Shares that have not been previously forfeited.
          (ii) In the discretion of the Committee, delivery of the Restricted
Shares may be made directly into an escrow account meeting such terms and
conditions as are determined by the Firm, provided that any other conditions or
restrictions on delivery of Shares required by this Award Agreement have been
satisfied. By accepting your Restricted Shares, you have agreed on behalf of
yourself (and your estate or other permitted beneficiary) that the Firm may
establish and maintain an escrow account for your benefit on such terms and
conditions as the Firm may deem necessary or appropriate (which may include,
without limitation, your (or your estate or other permitted beneficiary)
executing any documents related to, and your (or your estate or other permitted
beneficiary) paying for any costs associated with, such account). Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.
          (iii) If you are a party to the Amended and Restated Shareholders’
Agreement (the “Shareholders’ Agreement”), your Restricted Shares that are not
Supplemental Shares will be considered “Covered Shares” for purposes of
Section 2.1(a) of the Shareholders’ Agreement as described in Appendix A hereto.
Your Supplemental Shares will not be considered “Covered

2



--------------------------------------------------------------------------------



 



Shares” for purposes of Section 2.1(a) of the Shareholders’ Agreement and will
not be subject to the retention requirement under the Shareholders’ Agreement.
          (d) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Transferability Date with respect to your
Restricted Shares, as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee,
the Transfer Restrictions then applicable to such Restricted Shares shall be
removed. The Committee may adopt procedures pursuant to which you may be
permitted to specifically bequeath some or all of your Restricted Shares under
your will to an organization described in Sections 501(c)(3) and 2055(a) of the
Code (or such other similar charitable organization as may be approved by the
Committee).
            4. Termination of Employment; Forfeiture of Restricted Shares.
            (a) Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(d), 6, 7, and 9(g), if your Employment terminates for
any reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your Restricted Shares that were Outstanding but that had
not yet become Vested prior to your termination of Employment immediately shall
be forfeited, such Restricted Shares shall immediately be returned to GS Inc.
and such portion of the Award immediately shall be cancelled. Unless the
Committee determines otherwise, and except as provided in Paragraphs 3(d), 7 and
9(g), if your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm, the Transfer Restrictions shall continue
to apply to your Restricted Shares that were Outstanding and had become Vested
prior to your termination of Employment until the Transferability Date in
accordance with Paragraph 3(c).
            (b) Unless the Committee determines otherwise, and except as
provided in Paragraph 7, if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iii) as a result of any action brought by you, it is determined
that any of the terms or conditions for the expiration of the Transfer
Restrictions with respect to this Award are invalid;

3



--------------------------------------------------------------------------------



 



               (iv) GS Inc. fails to maintain the required “Minimum Tier 1
Capital Ratio” as defined under Federal Reserve Board Regulations applicable to
GS Inc. for a period of 90 consecutive business days; or
               (v) the Board of Governors of the Federal Reserve or the Federal
Deposit Insurance Corporation (the “FDIC”) makes a written recommendation under
Title II (Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform
and Consumer Protection Act for the appointment of the FDIC as a receiver of GS
Inc. based on a determination that GS Inc. is “in default” or “in danger of
default,”
your rights in respect of the following Restricted Shares (whether or not
Vested) immediately shall be forfeited, such Shares immediately shall be
returned to GS Inc. and such portion of the Award immediately shall be
cancelled: (x) all of your Outstanding Restricted Shares if any of the events
described in this Paragraph 4(b) (the “Events”) occurs prior to the ____ RSU
Delivery Date (as defined in Appendix A); (y) two-thirds of your Outstanding
Restricted Shares if any of the Events occurs on or after the ____ RSU Delivery
Date but prior to the ____ RSU Delivery Date (as defined in Appendix A); and
(z) one-third of your Outstanding Restricted Shares if any of the Events occurs
on or after the ____ RSU Delivery Date but prior to the ____ RSU Delivery Date
(as defined in Appendix A). Shares may be rounded to avoid fractional Shares.
Such forfeiture will apply first to any Outstanding Restricted Shares that are
not Vested and then to Vested Restricted Shares.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.
            (c) Unless the Committee determines otherwise, and except as
provided in Paragraph 7, your rights in respect of Outstanding Restricted Shares
(whether or not Vested) immediately shall be forfeited, and such Shares
immediately shall be returned to GS Inc., if, before the Transferability Date
for such Restricted Shares:
          (i) any event that constitutes Cause has occurred;
          (ii) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
          (iii) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. On each Transferability Date,
you shall be deemed to have represented and certified that you have complied
with all the terms and conditions of the Plan and this Award Agreement; or
          (iv) your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Restricted
Shares.

4



--------------------------------------------------------------------------------



 



            (d) For the avoidance of doubt, failure to pay or reimburse the
Firm, upon demand, for any amount you owe to the Firm shall constitute
(i) failure to meet an obligation you have under an agreement referred to in
Paragraph 4(c)(ii), regardless of whether such obligation arises under a written
agreement, and/or (ii) a material violation of Firm policy constituting Cause
referred to in Paragraph 4(c)(i).
            (e) Unless the Committee determines otherwise, without limiting any
other provision in Paragraphs 4(b) or 4(c), and except as provided in
Paragraph 7, if the Committee determines that, during the Firm’s ____ fiscal
year, you participated in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Outstanding Restricted Shares awarded as part of this Award (whether or not
Vested) immediately shall be forfeited, such Shares immediately shall be
returned to GS Inc. and this Award shall be cancelled (and any dividends or
other amounts paid or delivered to you in respect of this Award shall be subject
to repayment in accordance with, or in a manner similar to the provisions
described in, Paragraph 5).
            5. Repayment and Forfeiture.
            (a) The provisions of Section 2.5.2 of the Plan (which require
Grantees to repay to the Firm the value of Restricted Shares, without reduction
for related withholding tax, if the Committee determines that all terms and
conditions of this Award Agreement were not satisfied) shall apply to this
Award, except that if the condition that was not satisfied would have resulted
in the Transfer Restrictions not being removed, then the Fair Market Value of
the Shares shall be determined as of the Transferability Date (or any earlier
date that the Transfer Restrictions were removed).
            (b) If and to the extent you forfeit any Restricted Shares hereunder
or are required to repay any amount in respect of a number of Restricted Shares
pursuant to Paragraph 5(a), you also will be required to pay to the Firm,
immediately upon demand therefor, an amount equal to the Fair Market Value
(determined as of the Date of Grant) of the number of Shares that were used to
satisfy tax withholding for such Restricted Shares that are forfeited or subject
to repayment pursuant to Paragraph 5(a). Such repayment amount for Restricted
Shares applied to tax withholding will be determined by multiplying the number
of Restricted Shares that were used to satisfy withholding taxes related to this
Award (the “Tax Withholding Shares”) by a fraction, the numerator of which is
the number of Restricted Shares you forfeited (or with respect to which
repayment is required) and the denominator of which is the number of Restricted
Shares that comprised the Award (reduced by the Tax Withholding Shares).
            6. Extended Absence, Retirement and Downsizing.
            (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement (as defined below), the condition set forth in Paragraph
4(a) shall be waived with respect to any Restricted Shares that were Outstanding
but that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such Restricted Shares shall become Vested),
but all other terms and conditions of this Award Agreement shall continue to
apply (including any applicable Transfer Restrictions). Notwithstanding anything
to the contrary in the Plan or otherwise, “Retirement” means termination of your
Employment

5



--------------------------------------------------------------------------------



 



(other than for Cause) on or after the Date of Grant at a time when (i) (A) the
sum of your age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 60 and (B) you have
completed at least 10 years of service with the Firm (as determined by the
Committee in its sole discretion) or, if earlier, (ii) (A) you have attained age
50 and (B) you have completed at least five years of service with the Firm (as
determined by the Committee in its sole discretion). Any termination of
Employment by reason of Extended Absence or Retirement shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Transferability Date as provided in Paragraph 3(c).
            (b) Without limiting the application of Paragraphs 4(b), 4(c) and
4(e), your rights in respect of your Outstanding Restricted Shares that become
Vested in accordance with Paragraph 6(a) immediately shall be forfeited and such
Restricted Shares immediately shall be returned to GS Inc. if, prior to the
original Vesting Date with respect to such Restricted Shares, you (i) form, or
acquire a 5% or greater equity ownership, voting or profit participation
interest in, any Competitive Enterprise, or (ii) associate in any capacity
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise.
Notwithstanding the foregoing, unless otherwise determined by the Committee in
its discretion, this Paragraph 6(b) will not apply to your Outstanding
Restricted Shares if your termination of Employment by reason of Extended
Absence or Retirement is characterized by the Firm as “involuntary” or by
“mutual agreement” other than for Cause and if you execute such a general waiver
and release of claims and an agreement to pay any associated tax liability, both
as may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.”
            (c) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Restricted Shares that were Outstanding but that had
not yet become Vested immediately prior to such termination of Employment (as a
result of which such Restricted Shares shall become Vested), but all other
conditions of this Award Agreement shall continue to apply (including any
applicable Transfer Restrictions). Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a “downsizing.” Your
termination of Employment by reason of “downsizing” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the Transferability Date as provided in Paragraph 3(c).
            7. Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all of the Transfer Restrictions and
risks of forfeiture with respect to your Restricted Shares (whether or not
Vested) shall be removed.
            8. Dividends. You shall be entitled to receive on a current basis
any regular cash dividend paid by GS Inc. in respect of your Restricted Shares,
or, if the Restricted Shares are held in escrow, the Firm will direct the
transfer/paying agent to distribute the dividends to you in respect of your
Restricted Shares.

6



--------------------------------------------------------------------------------



 



            9. Certain Additional Terms, Conditions and Agreements.
            (a) The Vesting and delivery of Shares and the removal of the
Transfer Restrictions are conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan. To the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, State, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant, vesting or delivery of this Award by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise),
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award or (iii) in Shares delivered to you
pursuant to this Award. In addition, if you are an individual with separate
employment contracts (at any time during and/or after the Firm’s ____ fiscal
year), the Firm may, in its sole discretion, require you to provide for a
reserve in an amount the Firm determines is advisable or necessary in connection
with any actual, anticipated or potential tax consequences related to your
separate employment contracts by requiring you to choose between remitting such
amount (i) in cash (or through payroll deduction or otherwise) or (ii) in the
form of proceeds from the Firm’s executing a sale of Shares delivered to you
pursuant to this Award (or any other Outstanding Awards under the Plan). In no
event, however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
            (b) If you are or become a Managing Director, your rights in respect
of the Restricted Shares are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
            (c) Your rights in respect of this Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
            (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
            (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of this Award in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this Award,
including, without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder.
            (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.

7



--------------------------------------------------------------------------------



 



            (g) Without limiting the application of Paragraphs 4(b), 4(c) and
4(e), if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Restricted Shares would result in an actual or perceived conflict of interest
(“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 9g)(i), you notify the Firm that you have accepted or intend to accept
Conflicted Employment at a time when you continue to hold Outstanding Restricted
Shares;
then, in the case of Paragraph 9(g)(i) only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Restricted Shares you then
hold that had not yet become Vested (as a result of which such Restricted Shares
shall become Vested) and, in the cases of Paragraphs 9(g)(i) and 9(g)(ii), any
Transfer Restrictions shall be removed, in each case as soon as practicable
after the Committee has received satisfactory documentation relating to your
Conflicted Employment.
            (h) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
            (i) You understand and agree, by accepting this Award, that
Restricted Shares hereby are pledged to the Firm to secure its right to such
Restricted Shares in the event you forfeit any such Restricted Shares pursuant
to the terms of the Plan or this Award Agreement. This Award, if held in escrow,
will not be delivered to you but will be held by an escrow agent for your
benefit. If an escrow agent is used, such escrow agent will also hold the
Restricted Shares for the benefit of the Firm for the purpose of perfecting its
security interest.
            (j) You understand and agree that, in the event of your termination
of Employment while you continue to hold Outstanding Restricted Shares, you may
be required to certify, from time to time, your compliance with all terms and
conditions of the Plan and this Award Agreement. You understand and agree that
(i) it is your responsibility to inform the Firm of any changes to your address
to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Restricted
Shares in accordance with Paragraph 4(c)(iii).
            10. Right of Offset. The Firm may exercise its right of offset under
Section 3.4 of the Plan by conditioning the removal of the Transfer Restrictions
on your satisfaction of your obligations to the Firm in a manner deemed
appropriate by the Committee, including by the application of some or all of
your Restricted Shares.
            11. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the

8



--------------------------------------------------------------------------------



 



Award Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and
(4) of the Plan. Any amendment of this Award Agreement shall be in writing.
            12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
            13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, and without
limiting Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Restricted Shares may transfer some or all of their
Restricted Shares (which shall continue to be subject to the Transfer
Restrictions until the Transferability Date) through a gift for no consideration
to any immediate family member (as determined pursuant to the procedures) or a
trust in which the recipient and/or the recipient’s immediate family members in
the aggregate have 100% of the beneficial interest (as determined pursuant to
the procedures).
            14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
            15. Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

9



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be
duly executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
        By:           Name:         Title:        

10



--------------------------------------------------------------------------------



 



         

Appendix A
Treatment of ___Year-End Restricted Shares (that are not Supplemental Shares)
under the Shareholders’ Agreement. Capitalized terms used in this Appendix A
that are not defined in this Appendix A, the Award Agreement or the Plan have
the meanings as used or defined in the Shareholders’ Agreement; provided,
however, for purposes of this Appendix A only, the term “Restricted Shares” will
exclude Supplemental Shares.

  •   An event triggering the recalculation of the Covered Person’s Covered
Shares shall be deemed to occur with respect to:

  •   any Restricted Shares with a scheduled Vesting Date of December 31, ____
on the date upon which the first installment of Shares will deliver under the
____ Year-End RSUs (i.e., generally the first trading day in a Window Period in
January ____) (the “____ RSU Delivery Date”),

  •   any Restricted Shares with a scheduled Vesting Date of December 31, ____
on the date upon which the second installment of Shares will deliver under the
____ Year-End RSUs (i.e., generally the first trading day in a Window Period in
January ____) (the “____ RSU Delivery Date”), and

  •   any Restricted Shares with a scheduled Vesting Date of December 31, ____
on the date upon which the third installment of Shares will deliver under the
____ Year-End RSUs (i.e., generally the first trading day in a Window Period in
January ____) (the “____ RSU Delivery Date”).

      Each of the ____ RSU Delivery Date, the ____ RSU Delivery Date and the
____ RSU Delivery Date is referred to in this Appendix A as a “Trigger Date.”

  •   As of each such Trigger Date, such Covered Person’s Covered Shares shall
be increased by:

  •   the gross number of Restricted Shares for such Trigger Date (determined
before any deductions, including any deductions for withholding taxes, fees or
commissions), minus

  •   such gross number multiplied by the Specified Tax Rate that would apply if
the Covered Person had received, on or around the Trigger Date, a delivery of
Common Stock underlying Year-End RSUs instead receiving a grant of Restricted
Shares.

  •   Until a Trigger Date, the Covered Person shall not be deemed to be the
Sole Beneficial Owner of the Restricted Shares relating to such Trigger Date
(and therefore until such Trigger Date such Shares shall not be counted toward
the satisfaction of the Transfer Restrictions).

11